Citation Nr: 0829836	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include due to exposure to 
herbicides, and as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to March 
1972.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.

It is noted that the veteran perfected an appeal to the Board 
with a VA Form 9, received in March 2007.  The Board notes 
that service connection was granted for tinnitus by a rating 
decision dated in October 2007.  It was confirmed at the May 
2008 Travel Board hearing that the only issue for appellate 
consideration is that which is adjudicated herein.  (See May 
2008 Travel Board hearing transcript "Tr." at 4.)


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era.

2.  The probative competent medical evidence of record does 
not relate the veteran's current hereditary sensory and motor 
neuropathy in the lower extremities to his exposure to 
herbicides in service, nor does it demonstrate that the 
neuropathy is proximately due to, or aggravated by, a 
service-connected disability, to include diabetes mellitus, 
type 2.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated, and is not 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In the present case, VA issued a VCAA notice letter to the 
veteran dated in June 2006.  The letter informed the veteran 
of what evidence was required to substantiate a service 
connection claim and of his and VA's respective duties for 
obtaining evidence.  The June 2006 letter also informed the 
veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

The June 2006 letter did not specifically advise the 
appellant of any information and evidence not of record that 
is necessary to substantiate a claim for service connection 
on a secondary basis.  This VCAA notice error is presumed 
prejudicial to the appellant, and VA has the burden of 
rebutting this presumption.  See Sanders v. Nicholson, 487 
F.3d. 881 (Fed. Cir. 2007).  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish secondary service connection.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative on appeal demonstrating an awareness of what 
was necessary to substantiate a claim for service connection 
on a secondary basis.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007); see also Short Bear v. Nicholson, 19 Vet. 
App. 341, 344 (2005).  See, e.g., May 2008 Travel Board 
hearing transcript at 4.  The Board also finds that a 
reasonable person could be expected to understand from the 
subsequent supplemental statement of the case what 
information or evidence was needed to substantiate the claim 
based on the information provided therein.  The February 2008 
supplemental statement of the case provided the veteran with 
the text of 38 C.F.R. § 3.310, readjudicated the claim, 
described the bases for the denial, and provided the veteran 
with an opportunity to respond.  Based on the foregoing, the 
Board finds that the essential fairness of the adjudication 
was not frustrated.  See Overton v. Nicholson, 20 Vet. App. 
427 (2006).  As such, the Board concludes that, even assuming 
a notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 170 (2007).


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error and the appellant has not been prejudiced 
thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a Travel Board hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board notes that VA 
medical opinions have been obtained and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
additional disability resulting from the aggravation of a 
non-service-connected condition is also compensable under 38 
C.F.R. § 3.310, to the extent of such aggravation.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  Harder v. Brown, 5 Vet. App. 
183, 187-89 (1993), see also Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R.  
§ 3.310, effective October 10, 2006.  71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R.  
§ 3.310 in effect before the change, which favors the 
claimant.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Presumptive service connection- herbicide exposure

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2007).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  For purposes of this section, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R.  
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(Jan. 4, 1994).  The Secretary has clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions:  
Hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The veteran contends that service connection is warranted for 
peripheral neuropathy of the lower extremities.  The veteran 
contends that his peripheral neuropathy of the lower 
extremities is due to herbicide exposure, including Agent 
Orange, from his service in the Republic of Vietnam.  See, 
e.g., Statement in support of his claim, dated in May 2006.  
The veteran further contends that his peripheral neuropathy 
of the lower extremities is either proximately due to, or 
aggravated by, his service-connected diabetes mellitus, type 
2.  (See May 2008 Travel Board Tr. at 14-15).  

The evidence of record establishes that the veteran had 
service within the Republic of Vietnam between January 9, 
1962 and May 7, 1975.  See DD Form 214.  As such, it is 
presumed that he was indeed exposed to an herbicide agent.  
See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, affirmative 
evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e) as listed above.  

In this case, the medical evidence of record demonstrates the 
veteran has been diagnosed with hereditary motor sensory 
neuropathy in both lower extremities.  See Report of VA 
examination, dated in May 2007; see also VA neurology clinic 
note, dated in January 2006 (reflecting an impression of 
hereditary sensory and motor neuropathy).  However, the Board 
observes that the disabilities that have been positively 
associated with Agent Orange do not include hereditary motor 
sensory neuropathy.  See 38 C.F.R. §§ 3.307, 3.309(e).  As 
noted above, the Secretary of Veterans Affairs specifically 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for chronic persistent 
peripheral neuropathy.  See Notice, 68 Fed. Reg. at 27,636-
37.  

Further, the veteran has not presented any competent medical 
evidence that causally links the veteran's current hereditary 
sensory and motor neuropathy of the lower extremities to 
exposure to Agent Orange in service.  Combee v. Brown, 34 F. 
3d 1039 (Fed Cir. 1994).  In short, there is simply no 
medical evidence of record supporting a causal connection 
between the veteran's exposure to herbicides during service 
and his currently diagnosed neuropathy disability.  The Board 
does note that, even where presumptive service connection is 
not warranted, service connection may still be established by 
proof of direct causation.  See id. at 1042.

In this regard, a review of the veteran's service medical 
records does not indicate the presence of neuropathy of the 
lower extremities or the symptoms related therewith.  The 
Board notes that the veteran's clinical entrance and 
separation examinations are not of record.  The Board also 
notes that there is no competent evidence relating the 
etiology of the veteran's current skin disability to service 
or any incident therein.  Therefore, direct service 
connection is not for application on a nonpresumptive basis.  

Regarding secondary service connection, the Board notes that 
the competent medical evidence of record does not demonstrate 
that the veteran's hereditary sensory and motor neuropathy in 
the lower extremities is proximately due to, or aggravated 
by, a service-connected disability, to include diabetes 
mellitus, type 2.  A VA physician, after reviewing the claims 
file and performing a physical examination of the veteran, 
opined that the veteran's peripheral neuropathy is not 
secondary to his diabetes mellitus, type 2, based on the 
timeline.  See Report of VA examination, dated in May 2007.  
The May 2007 VA examination report referenced an August 2006 
VA neurology clinic note of record noting a history of over 
15 to 20 years with progressive weakness and numbness in the 
veteran's feet with gait instability.  In a November 2007 
supplemental opinion, the VA examiner noted that there had 
been no subjective or objective findings regarding sensory 
neuropathy upon physical examination in May 2007.  The VA 
examiner further stated that according to the medical record 
review and as noted in the May 2007 VA examination report, 
the veteran was diagnosed with peripheral neuropathy long 
before he was diagnosed with diabetes mellitus.  In 
conclusion, the VA examiner again opined in November 2007 
that the veteran's peripheral neuropathy was not secondary to 
his diabetes mellitus, type 2, based on the timeline.  

The same VA physician who conducted the May 2007 VA 
examination and authored the November 2007 opinion was asked 
to address whether or not it is at least as likely as not 
that the veteran's service-connected diabetes mellitus has 
permanently aggravated the veteran's peripheral neuropathy of 
the lower extremities.  In this regard, the VA physician, in 
December 2007, opined that there is "no indication 
whatsoever that the [veteran's] diabetes has exacerbated his 
pre-existing profound motor neuropathy, which has been 
diagnosed as hereditary motor sensory neuropathy of the lower 
extremities."  The VA physician noted that that veteran's 
diabetes mellitus, type 2, was mild and he had not been 
treated.  It was also noted that the veteran was on a regular 
diet for his diabetes mellitus, was not monitoring his blood 
glucose and was "absolutely asymptomatic when seen by this 
M.D."  

Additionally, the Board notes that a VA registered nurse, in 
a December 2006 outpatient treatment record, stated that the 
veteran's current bilateral neuropathy may be somewhat 
related to and continue to be worsened by his diabetic 
condition.  It was also noted that the veteran's current 
neuropathy may be affected by his diabetic condition and that 
he was managing his diabetes.

The Board will now analyze the probative value of the medical 
evidence.  The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the adjudicator.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The Board finds the opinions provided by the VA physician in 
the May 2007 VA examination report and supplemental opinions, 
dated in November 2007 and December 2007, to be the most 
probative competent medical evidence of record.  In this 
regard, the Board notes that the VA physician reviewed the 
veteran's claims file and performed a physical examination of 
the veteran as noted in the May 2007 VA examination report.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file is an important 
factor in assessing the probative value of a medical 
opinion).  Moreover, the VA physician supported the above 
opinions with a well-reason rationale and references to 
clinical evidence of record, to include an April 2006 VA EMG 
report.  

The Board finds the opinion by the VA registered nurse in 
December 2006 was very speculative as he used phrases such as 
"may be."  Additionally, the above VA clinical opinion is of 
a general nature as the registered nurse did not supply a 
supporting rationale.  The Board notes that medical evidence 
that is speculative, general, or inconclusive cannot be used 
to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(noting that if the examiner's opinion uses terms such as 
"could," without supporting clinical data or other rationale, 
the doctor's opinion is too speculative to provide the degree 
of certainty required for a medical opinion).  Moreover, the 
Board finds the probative value of the opinion in the 
December 2006 outpatient treatment record to be further 
diminished because it was not indicated that the veteran's 
claims folder or medical records were reviewed in conjunction 
with the formulation of this opinion.

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the May 2007 VA 
opinion, as well as the supplemental opinions dated in 
November 2007 and December 2007 regarding secondary service 
connection, reflect a full review of all medical evidence of 
record, including the clinical records and any other medical 
opinions previously of record, and were supported by detailed 
findings and rationale.  See Prejean, 13 Vet. App. at 448-49 
(finding that the thoroughness and detail of the opinion is 
important when assessing its probative value); see also Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (finding that the 
probative value of a physician's opinion is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support [the] opinion").  Moreover, these 
opinions were couched in terms of greater certainty and 
supporting rationale.  Accordingly, the Board finds that the 
December 2006 opinion is of less probative value than the May 
2007, November 2007 and December 2007 opinions by a VA 
physician, which are persuasive of a finding that this 
veteran's motor and sensory neuropathy in both lower 
extremities was not proximately due to, or aggravated by, a 
service-connected disability, to include diabetes mellitus, 
type 2.

The Board acknowledges the veteran's own statements that his 
current neuropathy of the lower extremities is due to 
herbicide exposure in service, his service-connected diabetes 
mellitus, type 2, or aggravated by his diabetes.  However, 
the veteran has not been shown to possess the requisite 
skills or training necessary to be capable of making medical 
conclusions.  Thus, his statements regarding the etiology, or 
possible aggravation, of the disability in question do not 
constitute competent medical evidence and lack probative 
value.  Espiritu, 2 Vet. App. at 494-95.

In conclusion, the probative competent medical evidence of 
record does not relate the veteran's current hereditary 
sensory and motor neuropathy in the lower extremities to his 
exposure to herbicides in service, nor does it demonstrate 
that the neuropathy is proximately due to, or aggravated by, 
a service-connected disability, to include diabetes mellitus, 
type 2.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include exposure to herbicides, 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


